COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              §
 CODY WADE BLOCKER,                                          No. 08-13-00135-CR
                                              §
                        Appellant,                               Appeal from
                                              §
 v.                                                          297th District Court
                                              §
 THE STATE OF TEXAS,                                       of Tarrant County, Texas
                                              §
                        Appellee.                             (TC # 1177873D)
                                              §


                                      JUDGMENT

       The Court has considered this cause on Appellant=s motion to dismiss and concludes the

motion should be granted and the appeal should be dismissed, in accordance with the opinion of

this Court. We therefore dismiss the appeal. We further order that this decision be certified

below for observance.

       IT IS SO ORDERED THIS 14TH DAY OF AUGUST, 2013.



                                     ANN CRAWFORD McCLURE, Chief Justice


Before McClure, C.J., Rivera, and Rodriguez, JJ.